Citation Nr: 1541065	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-03 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for a recurrent oral cavity disorder to include post-operative paresthesia of the mouth.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative changes.  

4.  Entitlement to a compensable disability evaluation for the Veteran's right hip degenerative arthritis for the period prior to July 5, 2013.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right hip degenerative arthritis for the period on and after July 5, 2013.  

6.  Entitlement to a compensable disability evaluation for the Veteran's left hip arthritis for the period prior to November 21, 2012.  
7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left hip arthritis for the period on and after November 21, 2012.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right wrist carpal tunnel syndrome (CTS).  

9.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left wrist CTS.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had certified active service from August 2007 to August 2010.  The Veteran served in Afghanistan.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Regional Office which, in pertinent part, established service connection for lumbar spine degenerative changes, right hip degenerative arthritis, and left hip arthritis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of August 6, 2010; and denied service connection for PFB and "mouth paresthesia with surgery."  In November 2011, the Veteran submitted a notice of disagreement (NOD).  In December 2012, the Winston-Salem, North Carolina, Regional Office issued a statement of the case (SOC) to the Veteran.  In February 2013, the Veteran submitted an Appeal to the Board (VA Form 9).  

In March 2014, the Winston-Salem, North Carolina, increased the initial evaluation for the Veteran's lumbar spine degenerative changes from noncompensable to 10 percent; increased the evaluation for the Veteran's right hip degenerative arthritis from noncompensable to 10 percent disabling; effectuated that award as of July 5, 2013; increased the evaluation for the Veteran's left hip arthritis from noncompensable to 10 percent disabling; and effectuated that award as of November 21, 2012.  In November 2014, the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) denied increased evaluations for the Veteran's right wrist CTS and left wrist CTS.  In March 2015, the Veteran submitted a NOD with the November 2014 rating decision.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent oral cavity disorder and the evaluation of the Veteran's lumbar spine disorder, right hip disorder, left hip disorder, right wrist CTS, and left wrist CTS are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

PFB was initially manifested during active service.  
CONCLUSION OF LAW

The criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for PFB.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection

The Veteran asserts that service connection for PFB is warranted as he initially manifested the claimed disorder during active service and the disability has persisted until the present time.  

PFB is "a condition resembling folliculitis, involving the bearded region.... popularly known as razor bumps."  Dorland's Online Illustrated Medical Dictionary (31st ed.2007).  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was diagnosed with and treated for PFB.  An April 2009 treatment record states that the Veteran complained of chronic irritation of the facial area when shaving.  The Veteran was diagnosed with PFB; prescribed medication; and issued a no shaving profile.  

At an April 2010 examination conducted for VA, the Veteran complained of itching of the bearded area of his neck.  He presented a three year history of PFB.  The examined commented that "there is no diagnosis [of PFB] because there is no pathology to render a diagnosis. 

The Veteran asserts that he has experienced recurrent PFB since active service.  The Veteran's service treatment records document that he was diagnosed with and treated for PFB.  He presented a history of recurrent PFB at the April 2010 examination conducted for VA.  Given the nature of PFB, the Board finds that the evidence is in at least equipoise as to whether recurrent PFB originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for PFB.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PFB is granted.


REMAND

Recurrent Oral Cavity Disorder

The Veteran asserts that service connection is warranted for a recurrent oral cavity disorder to include post-operative numbness of the mouth.  

The Veteran's service dental records reflect that he complained of mouth paresthesia.  A January 2010 treatment entry states that the Veteran had teeth number 1 and number 32 extracted approximately eight months prior to the appointment and continued to have profound paresthesia of the right lower lip and tongue.  On examination, the Veteran exhibited U3 right lip and chin paresthesia to sharp and touch.  An assessment of "U3 paresthesia of 8 mos. duration [status post tooth extraction] #1, 32" was advanced.  

The report of the April 2010 medical examination conducted for VA states that the Veteran complained of "residual numbness of the right chin after a local dental anesthetic procedure" and "numbness and 'mouth veering to the left.'"  The physician commented that "[f]or the claimant's claimed condition of mouth paresthesia with surgery, there is no diagnosis because there is no pathology to render a diagnosis."  
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been afforded a VA dental/oral surgery examination to determine the nature and etiology of his claimed recurrent oral cavity disorder and its relationship, if any, to active service.  

Lumbar Spine, Right Hip, and Left Hip

The Veteran asserts that his service-connected lumbar spine, right hip, and left hip disorders are manifested by significant impairment which warrants assignment of evaluations in excess of 10 percent.  

A November 2013 VA treatment record states that the Veteran was seen by a private orthopedist for his lumbar spine.  A March 2014 VA treatment record indicates that the Veteran was seen for his hip disorders at Community Orthopedia in January 2014.  Clinical documentation of the cited private treatment is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a post-service VA examination which addressed his service-connected lumbar spine, right hip, and his left hip disabilities.  


Right Wrist and Left Wrist CTS

The Veteran has submitted a timely NOD with denial of increased evaluations for his right wrist CTS and left wrist CTS.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent oral cavity disorder and service-connected lumbar spine degenerative changes, right hip degenerative arthritis, and left hip arthritis, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact Community Orthopedia and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA dental/oral surgery examination to evaluate the nature and etiology of the Veteran's claimed recurrent oral cavity paresthesia.  If no recurrent paresthesia is identified, the examiner must specifically state that fact. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent neurological disorder or dental disorder had its onset during active service; is related to the Veteran's in-service U3 paresthesia; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Schedule the Veteran for a VA spine examination to address the current nature and severity of his service-connected lumbar spine degenerative changes.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA joint examination to address the current nature and severity of his service-connected right hip degenerative arthritis and left hip arthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's right hip and left hip disorders upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.  

6.  Issue a SOC to the Veteran which addresses the issues of increased evaluations for the Veteran's right wrist CTS and left wrist CTS.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

7.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


